Citation Nr: 0312763	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  95-33 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claims for 
service connection for a low back disorder.  The veteran 
appealed, and in March 1998, the Board remanded the claim for 
additional development.  In September 2000, the Board denied 
the claim.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2001, the parties filed a Joint Motion for Remand that 
was granted by the Court.  The Court vacated the Board's 
decision, and remanded the claim to the Board for additional 
development.  


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The VCAA was implemented with 
the adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) and 19.9 (2002).  

Subsequent to the Court's Order, the Board undertook 
additional development on the claim, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  Additional medical 
evidence was received and has been associated with the claims 
file.  However, the United States Court of Appeals for the 
Federal Circuit recently invalidated the regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

2.  Thereafter, the RO should review the 
entire evidentiary record, particularly 
the evidence that has been made part of 
the veteran's claims file since the last 
SSOC was issued.  The RO should then re-
adjudicate the veteran's service 
connection claim.

3.  If, upon re-adjudication of this 
matter, the benefit sought on appeal 
remains denied, the veteran, should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




